UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JIMMY PHILLIPS,                             
                              Petitioner,
                   v.
EASTERN ASSOCIATED COAL
CORPORATION; DIRECTOR, OFFICE OF                     No. 00-2080
WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
                      Respondents.
                                            
                  On Petition for Review of an Order
                    of the Benefits Review Board.
                            (99-1017-BLA)

                        Submitted: January 10, 2001

                        Decided: January 30, 2001

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                                COUNSEL

S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Mark E. Solomons, Laura Metcoff Klaus,
ARTER & HADDEN, L.L.P., Washington, D.C., for Respondents.
2            PHILLIPS v. EASTERN ASSOCIATED COAL CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jimmy Phillips seeks review of the Benefits Review Board’s deci-
sion and order affirming the administrative law judge’s ("ALJ")
denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945
(West 1986 & Supp. 2000). Phillips contends that the ALJ did not use
the proper legal standard in determining that he did not suffer from
pneumoconiosis.

   We must affirm the Board’s decision if it correctly found that the
ALJ’s decision is supported by substantial evidence and is in accor-
dance with law. Doss v. Director, Office of Workers’ Compensation
Programs, 53 F.3d 654, 658 (4th Cir. 1995). Our review of the record
discloses that the Board’s decision is based upon substantial evidence
and is without reversible error. The ALJ’s finding that the x-ray evi-
dence did not establish pneumoconiosis was supported by substantial
evidence. Furthermore, the ALJ’s finding that the medical opinions
were in equipoise was also supported by substantial evidence. In addi-
tion, the ALJ’s review of the record was not in conflict with this
court’s decision in Island Creek Coal Co. v. Compton, 211 F.3d 203
(4th Cir. 2000).

   Accordingly, we affirm on the reasoning of the Board. See Phillips
v. Eastern Assoc. Coal Corp., BRB No. 99-1017-BLA (B.R.B. June
29, 2000). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED